Arnold, J.,
delivered the opinion of the court.
The common-law doctrine which requires the owner of stock to keep them off the land of others, to fence in his own, rather than to fence out the stock of others, and makes him liable for trespass committed by them, and precludes him from recovering damages for *287any injury they may sustain by going on the land of others, does not prevail in this State. But the subject is within the power and control of the legislature, and no legal right is violated, and there is no cause to complain, when one is required by law to keep his stock off the land of others.
It is admitted that in the seizure and disposition of the stock in controversy, the act entitled “ An Act to prevent stock running at large in certain supervisors’ districts of Lowndes County, in this State,” approved February 15, 1882, was in all things complied with. This admission constitutes a complete bar to appellant’s claim. The purpose declared by that act was to prevent stock running at large, and to render the cultivation of the soil and crops in the districts named secure, without fences, from depredations by stock. This purpose would be defeated by limiting the operations of the act to stock whose owners resided in the territory specified in the act. It is true that only such owners are expressly required by the act to inclose, confine, or herd their stock, but the second section of the act provides that any animal or animals found loose or trespassing upon the fields, or cultivated lands, of any person (within the specified territory, must be supplied by intendment), other than the owner of such animal or animals, may be taken up, confined, etc., and that notice shall be given without delay to the owner, etc.
By disregarding the spirit and intent of the act, the animal or animals, designated in the second section of the act, might be appropriately restricted to such animals as are expressly required by the first section to be inclosed, confined, or herded, but when the provisions of a statute are doubtful, but the design and object clear, the latter should upon familiar principles guide in its construction.
There is no unwarranted exercise of power by the legislature manifested in the act. The justice of the peace who advertised and sold the stock, did not act judicially in the premises, and his proceedings are not vitiated by the fact that appellee was his son-in-law.

Affirmed.